J-S12030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DAWN E. HUPP                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    CRAIG T. WHEELAND                          :   No. 1444 MDA 2016

                    Appeal from the Decree August 4, 2016
           In the Court of Common Pleas of Northumberland County
                    Civil Division at No(s): CV-2010-2026


BEFORE: PANELLA, J., OTT, J. and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                    FILED JUNE 12, 2017

        Dawn E. Hupp appeals from the final decree entered on August 4,

2016, in the Court of Common Pleas of Northumberland County that

divorced the parties from the bonds of matrimony and resolved equitable

distribution claims. In this timely appeal, Hupp claims seven errors1 on the

part of the trial court regarding the equitable distribution of marital property.

After a thorough review of the submissions by the parties, relevant law, and

the certified record, we affirm the decree granting the parties’ divorce, and

affirm the order determining equitable distribution in part on the basis of the

trial court opinion and Revised Master’s Report as adopted by the trial court

____________________________________________


1
  While there are six numbered claims in Hupp’s “Statement of the Questions
Involved”, see Appellant’s Brief at 2-3, one of the claims is broken into two
subparts, making a total of seven claims of error.
J-S12030-17



in its opinion, and reverse the order determining equitable distribution in

part as stated in the trial court opinion at pages 2-3, 6.


      Initially, we note our standard of review:

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing
      the propriety of an order effectuating the equitable distribution
      of marital property is whether the trial court abused its
      discretion by a misapplication of the law or failure to follow
      proper legal procedure. We do not lightly find an abuse of
      discretion, which requires a showing of clear and convincing
      evidence. This Court will not find an “abuse of discretion” unless
      the law has been overridden or misapplied or the judgment
      exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill will, as shown by the evidence in
      the certified record. In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. We measure the circumstances of the case against
      the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence. We are also aware that a master's report and
      recommendation, although only advisory, is to be given the
      fullest consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe
      and assess the behavior and demeanor of the parties.

Morgante v. Morgante, 119 A.3d 382, 386-87 (Pa. Super. 2015) (citations

omitted). Additionally,

      The Divorce Code does not set forth a specific method for
      valuing assets, and consistent with our standard of review, the
      trial court is afforded great discretion in fashioning an equitable
      distribution order which achieves “economic justice.”

Mundy v. Mundy, 151 A.3d 230, 236 (Pa. Super. 2016) (citation omitted).


                                      -2-
J-S12030-17




      For ease of reference, we quote the relevant factual history as related

by the trial court in its Pa.R.A.P. 1925(a) opinion.

      The parties were married on May 19, 2001.             This was
      [Wheeland’s] third marriage, and it was [Hupp’s] second
      marriage. Each had children from the prior marriages. They
      had a son together, born June 8, 2005. [Hupp] was employed
      by the Lewisburg School District as a teacher’s aide, earning
      approximately $20,000.00 per annum. On the other hand,
      [Wheeland] was a federal employee at the United States
      Penitentiary in Lewisburg, with earnings in 2012 of $58,707.00.
      The marriage lasted nine years, with the date of separation on
      April 23, 2010. The exclusive possession of the marital home
      was awarded to [Hupp] by court decree on December 12, 2010.

      The marital home was constructed around the time of the
      marriage. The land was a 3 acre parcel donated to them by
      [Hupp’s] parents, carved out of the family farm. [Wheeland]
      contributed his own funds of $20,000.00 toward the construction
      from his sale of his own home. The marital home now has a fair
      market value of $225,000.00. There are two mortgages thereon
      totaling $97,420.58, leaving an equity of $127,579.49.

      As the Master noted, [Hupp] desired foremost to be awarded the
      realty in view of its location adjacent to her family’s farm.
      [Hupp] also claimed tangible property of $9,125.00 that was
      awarded to her.

      The other large assets are [Hupp’s] pension of $38,377.98 as
      her marital portion established by the Master. [Wheeland] has a
      savings plan in connection with his employment (Thrift Savings
      Plan) that was valued by the Master as to [Wheeland’s] marital
      portion in the sum of $97,711.74. Lastly, there is [Wheeland’s]
      federal pension as to which it was determined that the most
      suitable approach is to divide, by appropriate qualified order for
      distribution (COAP), as the time of [Wheeland’s] retirement, as
      noted by the Master as “the safest route.”

      Since [Hupp] had exclusive possession of the marital home for
      five and half years prior to the award here, there had to be
      taken into account [Wheeland’s] credit for his share in the loss of
      the fair rental value at $1,800.00 per month; thus, his loss of

                                      -3-
J-S12030-17



      rental income during [Hupp’s] exclusive possession was
      $54,000.00. However, [Hupp] was making mortgage payments
      to which she was then entitled a credit from [Wheeland] that
      was in the undisputed amount of $18,822.75.

      The parties were both in their mid-forties, in relatively good
      health. Neither contributed to the education or training of the
      other spouse. [Hupp] had some training and experience as a
      dental assistant, so she could pursue this avenue for increased
      earnings, and to work in the summer months. [Wheeland’s]
      employment was stable, but he did not have much of any
      increase in salary over the past four years prior to the hearing.
      There is no separate property.      The parties had a modest
      standard of living, with no unusual tax ramifications to transfer
      of assets.

      [Hupp] had custody of their teenage son, for which she was
      receiving child support of approximately $655.00 per month, as
      well as APL of $526.00.

      As requested, [Hupp] was awarded the marital home. However,
      there is a substantial amount of equity therein to which
      [Wheeland] was entitled to his proportionate share. The scheme
      devised was for [Hupp] to retain her entire pension she earned
      during the marriage. She also owed [Wheeland] a substantial
      rental credit as these divorce proceedings dragged out over four
      years until the Master’s hearing was even held. In making the
      calculations there was a net obligation for [Hupp] to pay
      [Wheeland] the sum of $33,748.99 to achieve economic accord.

      This court also considered the possibility that [Hupp] may not
      elect or be able to pay [Wheeland’s] share within a reasonable
      time (60 days) and also retain the home. In that event, the
      realty would be placed for sale with a realtor with her receiving a
      greater share of the net proceeds by an additional $27,167.01 to
      her.

Trial Court Opinion, 10/26/2016, at 1-3.

      Hupp’s issues are: 1) Whether the trial court erred in allowing

additional evidence to be presented to the Master after remand; 2A)

Whether the trial court erred in splitting the marital estate on a 50/50 basis;

2B) Whether the trial court erred in granting a Fair Rental Credit to husband
                                     -4-
J-S12030-17



and further erred in calculating that credit;   3) Did the trial court err in

determining a 50/50 division without applying statutory factors and without

considering parties’ disparate incomes; 4) Whether the trial court erred in

failing to award alimony and determining the 50/50 division of the marital

estate met Hupp’s reasonable needs without applying statutory factors or

considering parties’ disparate incomes; 5) Whether the trial court erred in

distributing parties’ pensions and Wheeland’s TSP account; and 6) Whether

the trial court erred in finding Hupp received $9,125.00 of tangible property.

      Our review of the certified record leads us to the conclusion that the

trial court correctly rejected issues, 1, 2A, 3, 4, 5 and 6.    Issue 1 is an

evidentiary matter in which updated values of assets were presented. We

note that values closer to the proximate date of distribution are favored.

See Oak v. Cooper, 638 A.2d 208 (Pa. 1994). Such evidentiary issues are

within the sound discretion of the court. See K.T. v. L.S., 118 A.3d 1136,

1165 (Pa. Super. 2015). Issues 2A, 3, 4, and 5 all address various aspects

of splitting the marital estate on a 50/50 basis.   We rely upon the sound

analysis of the trial court, including the adoption of the Revised Master’s

Report, in affirming the trial court on these issues. Issue 6 involves factual

determinations of the distribution of certain tangible property.     The trial

court noted that Hupp was not specific in this allegation and therefore the

trial court did not amend said distribution.    However, our review of the

certified record found two items that support Hupp’s claim. These involve


                                     -5-
J-S12030-17



blue barrels and a Suzuki motorcycle, both valued at $200.00. Our review

of the record indicates that there is no dispute that these belong to

Wheeland and that he can take possession of them. We see no reason to

amend the order given the $400.00 total value of the property is de minimis

in light of the approximately $700,000.00 value of the marital estate.

        However, with respect to issue 2B, we find the trial court committed

an abuse of discretion regarding the calculation of the amount of fair rental

value credit Hupp owed to Wheeland. Therefore, we limit our discussion to

this single issue.

        By way of background, we include the marital asset distribution chart,

taken from the Revised Master’s Report2:

Marital Asset                      Total           Husband           Wife

                           $707,448.65           355,645.63      351,803.03

Tangibles                     14,125.00           9,125.00         5,000.00
Jeep Liberty                   7,458.00                            7,458.00
Dodge Truck                    2,342.00            2,342.00
Volkswagen                     1,000.00                            1,000.00
Wife’s Pension                38,337.98                           38,337.98
Husband’s TSP                121,831.00          121,831.00
Husband’s FERS               394,775.25          197,387.63      197,387.63
Real Estate                  225,000.00                          225,000.00
PHFA Debt                    (81,787.30)                         (81,787.30)
HELOC Debt                   (15,633.28)                         (15,633.28)
Fair Rental Value
   Credit                                         2,460.00        (2,460.00)
Post-Separation
____________________________________________


2
    We have highlighted those figures which are at issue.



                                           -6-
J-S12030-17



    Debt Credit                                  22,500.00         (22,500.00)

       The equitable distribution chart created by Master Michael Suders,

Esquire, demonstrates how the total assets of $707,448.663 have been

allocated so that each party receives approximately 50%. This 50/50 split

was accepted by the trial court. See Trial Court Opinion, at 1 (“The overall

distribution on an equal 50-50 basis was appropriate here as recommended

by the Master after due consideration of the relevant factors set forth in 23

Pa.C.S. § 3502; Teodorski v. Teodorski, 857 A.2d 194 (Pa. Super.

2004).”). Pursuant to the chart, Wheeland would receive $355,645.63 and

Hupp would receive $351,803.03.4 However, these totals are based upon a

scrivener’s error: Master Suders inadvertently transposed the figures related

to “Tangibles” thereby improperly granting Wheeland $9,125.00 and Hupp

$5,000.00.     It is apparent by comparing page 22 of the Revised Master’s

Report, dated February 5, 2016, to the chart, that those numbers have been

transposed.       Recalculating based upon the proper apportionment of

tangibles, the totals are: Wheeland - $351,520.63; Hupp - $355,928.03. By

this recalculation, correcting the error, Wheeland receives 49.69% and Hupp
____________________________________________


3
  Our calculation of the figures supplied in the Equitable Distribution chart is
slightly different from Master Suders’. The total for husband is the same,
but Wife’s total is $351,773.03 – thirty dollars less than the figure provided
in the chart. Accordingly, the total assets would be $707,418.66.
4
  Using pecentages, Wheeland would receive 50.27% and Hupp would
receive 49.73% of the marital assets.



                                           -7-
J-S12030-17



receives 50.31% of the marital assets.                 The trial court’s final decree

correctly shows Wheeland receiving $5,000.00 in tangibles and Hupp

receiving 9,125.00 in tangibles.5

        Turning to the issue of the fair rental value credit, the Master

determined that Wheeland was owed $1,800.00 per month 6 for 60 months

when it was undisputed that Hupp had exclusive possession of the marital

residence. However, for the same period of time, Hupp was paying

$1,718.00 per month on the mortgages. The $82.00 per month difference

for 60 months totals $4,920.00.                The fair rental value credit was then

determined by granting Wheeland half that sum, $2,460.00 and subtracting

the identical amount from Hupp’s side of the ledger. It is important to note

that the Master also credited Wheeland, and debited Hupp, with $22,500.00

in post-separation debt which is directly attributable to Wheeland’s mortgage

payments while Hupp was in exclusive possession of the marital property.

See Revised Master’s Report, 2/5/2016 at 18.                We note that where fair

rental value is at issue, credit for mortgage payments is usually taken into

account within that calculation. See Trembach v. Trembach, 615 A.2d 33,

37 (Pa. Super. 1992).

        However, in ruling on exceptions, the trial court determined:
____________________________________________


5
    See our discussion on page 6, supra.
6
    $1,800.00 per month rental value was a stipulated amount.



                                           -8-
J-S12030-17



       The record before the Master established the fair rental value at
       $1,800.00 per month; thus, [Wheeland’s] loss of rental income
       during [Hupp’s] exclusive possession was $54,000.00. However,
       [Hupp] was making mortgage payments to which she was then
       entitled a credit from [Wheeland] that was in the undisputed
       amount of $18,822.75.

Trial Court Opinion at 2-3.

       The trial court then subtracted the $18,822.757 from the $54,000.00

and determined Hupp owed Wheeland an additional $33,748.998 In making

this determination, the trial court appears to have inadvertently double

credited Wheeland with his mortgage payments. The result of this

miscalculation, granting Wheeland an additional $33,749.99 and subtracting

$33,748.99 from Hupp, results in a final distribution significantly skewed in

favor of Wheeland. Specifically, Wheeland would receive $382,809.62 while

Hupp would receive $324,639.04. This equates to 54.11% to Wheeland and

45.89% to Hupp. Compounding the problem, in addition to miscalculating

the fair rental value, the trial court neglected to adjust any values of other

items of distribution to retain the overall 50/50 division of the marital estate

that was recommended by the Master and accepted by the trial court.




____________________________________________


7
  The difference between the trial court’s $18,000 figure and the Master’s
$22,000 figure is explained on page 18 of the Revised Mater’s Report.
8
 We do not know how this figure was determined.           By our calculations,
Hupp would owe Wheeland an additional $35,177.25.



                                           -9-
J-S12030-17



       Because the trial court erred in its calculation of the fair rental value,

we vacate that portion of the trial court’s decision and remand this matter to

the trial court to reinstate the Master’s calculations regarding fair rental

value so that the 50/50 division remains.9

       As noted above, in all other aspects we agree with the trial court’s

sound reasoning. Accordingly, on those issues, we rely on the trial court’s

opinion and Revised Master’s Report as adopted by the trial court.           The

parties are directed to attach a copy of both documents in the event of

further proceedings.

       That portion of the decree granting divorce is affirmed; that portion of

the decree addressing equitable distribution is affirmed in part and reversed

in part. The trial court is directed to amend the decree in accordance with

this decision. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2017




____________________________________________


9
 The portion of the trial court’s opinion we are reversing is found at the last
paragraph on page 2 to that paragraph’s conclusion on page 3.


                                          - 10 -
                                                                                            Circulated 05/24/2017 03:41 PM




                                                                                                         ; ' t' :_ - .

                               IN THE COURT OF COMMON PLEAS OF
                            NORTHUMBERLAND COUNTY, PENNSYLVANIA
                                         CIVIL DIVISION                                           h-:
                                                                                             n-ei-,.,,
                                                                                                             ! '.'
                                                                                                          r ,, .. ,
                                                                                                                          -            -
                                                                                                                                     .....
                                                                                                                                             i''.-857 A.2d 194 (Pa. Super.            2004).   In Northumberland     County, the

 Master conducts the hearing;       thus, this Court is "limited to the evidence presented before the

 master."      Cunningham v. Cunningham/ 548 A.2d 611, 613-14 (Pa. Super. 1988).                    The Master's

 findings will not be set forth again in detail herein; a summary thereof follows.

         The parties were married on May 19, 2001. This was Husband's third marriage, and it

 was Wife's second marriage.        Each had children from the prior marriages.           They had a son

 together,     born on June 8, 2005.     Wife was employed by the Lewisburg         School District as a

 teacher's aide, earning approximately         $20,000.00 per annum.       On the other hand, Husband was



                                                         1
                                    r j I l-/'\-~·   ID/ -~
a federal employee at the United States Penitentiary in Lewisburg,    with earnings in 2012 of

$58, 707 .00. The marriage lasted nine years, with the date of separation on April 23, 2010.

The exclusive possession cf the marital home was awarded to Wife by court decree on

December 12, 2010.

        The marital home was constructed around the time of the marriage. The land was a 3

acre parcel donated to them by Wife's parents,    carved out of the family farm.     Husband

contributed his own funds of $20,000.00 toward the construction from his sa!e of his own

home.   The manta! home now has a fair market value of $225,000.00.          There are two

mortgages thereon totaling $97,420.58, leaving an equity therein of $127,579.49.

        As the Master noted, Wife desired foremost to be awarded the realty in view of its

 location adjacent to her family's farm. Wife also claimed tangible property of $9,125.00        that

 was awarded to her.

        The other large assets are Wife's pension of $38,377.98 as her marital portion

 established by the Master.   Husband has a savinqs plan m connection with his employment

 (Thrift Savings Plan) that was valued by the Master as to Husband's marital portion in the sum

 of $97,711.74.   Lastly, there is Husband's federal pension as to which it was determined that

 the most suitable approach is to divide, by appropriate   qualified order for distribution    (COAP),

 at the time of Husband's retirement,   as noted by the Maste, as "the safest route."

         Since Wife had exclusive possession of the marital home for five and a half years prior

 to the award here, there had to be taken into account the Husband's       credit for his share in the

 loss of the fair rental value of such home during that time frame.    The record before the Master

 established   the fair rental value at $1,800.00 per month; thus, his loss of rental income during

  Wife's exclusive possession was $54,000.00.     However, Wife was making mortgage payments to




                                                    2   3S
which she was then entitled a credit from Husband that was in the undisputed                    amount of

$18,822.75.

          The parties were both in their mid-forties,         in relatively good heaith.     Neither contributed

to the education or training of the other spouse.            Wife had some training        and experience as a

dental assistant, so she could pursue this avenue for increased earnings, and to work in the

summer months.        Husband's     employment was stable, but he did not have much of any increase

in salary over the past four years prior to the hearing. There is no separate                 property.    The

parties had a modest standard of living, with no unusual tax ramifications to transfer of assets.

          Wife had custody of their teenage son, for which she was receiving child support of

approximately $655.00 per month, as well as monthiy APL of $526.00.

          As requested, Wife was awarded the marital home.               However, there is a substantial

 amount     of equity therein to which Husband was entitled to his proportionate share.                   The

 scheme devised was for vVife to retain her entire pension she earned during the marriage.                       She

 also owed Husband       a substantial   rental creoit as these divorce proceedings          dragged out over

 four years until the Master's hearing was even held.             In making the calculations      there was a net

 obligation   for Wife to pay to Husband the sum of $33,748.99             to achieve economic accord.

           This court also considered     the possibility    that Wife may not elect or be able to pay

 Husband's share within a reasonable time (60 days) and also retain the home.                     In that event,

 the realty would be placed for sale with a realtor with her receiving a greater share of the net

  proceeds by an additional       $27,167.01   to her.      See Dean v. Dean/ 98 A.Jd 637 (Pa. Super. 2014)

  (economic justice is not served through the indefinite delay of payment of a spouse's share of

  the marital estate).

            Wife's Statement of Matters Complained of on Appeal are hereinafter listed and




                                                             3    3CD
addressed    as follows:

      1. It was error to allow Master to hear additional evidence.

       There was proper consideration of updated values upon a remand to the Master in order

       to make a property determination of such values near the time of distribution, espec,a!!y

       in view of the inordinate delays occurring in this case. Sutliff v. Sutliff, 543 A.2d 534

        (Pa. 1988).

       2. It wa; error to divide on a 50/50 split without d1scussion of statutory
             factors.


       The statutory factors in Section 3502(a) of the Divorce Code were set forth by the Master

       on page 7 of his report end the facts relating thereto were fully discussed throughout his

       thorough thirty-one page report. The relevant facts were summarized in this opinion as

       well, with respect to the criteria applied in reaching the court's conclusions.

       3.     It   was error to :1ot consider the diffetence in the oarties' 1nco~es.

       Wife misstates Husband's lncome as being more than $74,000.00 which rs not supported

       by the record. Husband's earnings were flat in the range of $59,000.00.           Wife had a

       greater earning capacity than her current earnings working only 9 months out of the year

        as a teacher's aide.

        4.     It was error in not distributing to V·Jife a portion of the Thrift Savings Plan
             at this time.

        The request by Wife to be awarded the real estate then required an offset from the other

        assets (including the TSP) to which she was entitled a proportionate share. Accordingly,

        the net award requires Wife to pay a certain sum to Husband.




                                                    4     31
5.      It was error to defer distribution to Wife from Husband's federal pension

The court adopted the Master's considered view that the Wife would benefit the most by

receiving her share of the pension ~t the time of retirement, for which the pension vvas

designed for financial assistance      at   that time in her life and in advanced   age.

6.      It was error to award Husband a rental credit

The standards for      an award    of rental credit were summarized in Trembsch v. Trembech.

615 A.2d     33, 37 (Pa. Super. 1992):

        "First, the general rule is that the dispossessed party is entitled to a credit
        for the fair rental value of jointly held marital property against a party in
        possession of that property, provided there are no equitable defenses to the
        credit. Second, the rental credit is based upon, and therefore limited by, the
        extent of the dispossessed party's interest in the property. Third, the rental
        vaiue is limlted to the period of time during which a party is dispossessed
         and the other party is in actual or constructive possession of the property.
         Fourth, the party in possession is entitled to a credit against the rental value
         for payments made to maintain the property on behalf of the dispossessed
         spouse. Generally, in regard to the former marital residence, payments
         made on behalf of the dispossessed spouse wiii be one-half of the expenses
         including debt service on the property. This is to because equity places a
          presumption upon the dispossessed spouse of responsibihty for expenses to
         the extent of her/h,s ownership interest wh:ch is genera!iy one-half. Finally1
         we note that whether the rental credit is due and the amount thereof is
         within the sound discretion of the court of common pleas."


            There was no error here in this award of a rental credit to Husband.

     There is no valid equitable   defense thereto.    Compare Lee    1/.   Lee/ 978 A.2d 380

     (Pa. Super. 2009) (Protection from Abuse Order of no contact). Husband was

     requested to leave when Wife obtained an order for exclusive possession after

     her filing for divorce.




                                                   5    38
7.      It was error to include the marital real estate in the 50/50 award
      as the home was built on Wife's non-marital reaity, and her other
      contributions.

The land was donated to the parties around the time of their marriage, and it was placed

in the names of both of them. They constructed a home together, with Husband utilizing

$20,000.00 from the safe of his prior home. Clearly, there was no basis for the home not

to be fully considered as marital property subject to distribution with both parties making

fairly equal contributions as to its value over the course cf the marriage.

 8.      It was error to rea11!reWife to pav Husband $~3.748.99 for her to
       keep the marital residence.

 It is unclear to the court as to the error being asserted by VNe by this bald

 statement.       This is the calculated amount of her obligation to Husband under the

 distribution scheme requested by her.

 9.          It was error to allow only 60 nays for Wife to refinance the marital
           residence.

 In the event Wife required a reasonable extension of time, a petition setting forth

     the circumstances would have been readily considered by the court.

     10.      It was error to find that Wife received $9,125.00 in gersonal
           property as Husband admitted he had S2,000.00 of such property.

     It is not clear exactly what Wife is referring to or where in the record the

     admission appears. This may be in reference to a 560 Suzuki motorcycle as to

     which there was testimony by Wife that even though it was in her father's barn

     she would make it available to Husband. Yet this was listed by the appraiser as

      having a value of only $200.00.   (Master's report p. 22). In any event, the Master

      found as to this motorcycle that "no value was established on the record."




                                                 6    :fl
11.     It was error in not awarding Wife alimony.

After due consideration   of the criteria for an award of alimony under Section 3701(b) of

the Divorce Code, the Master concluded that Wife can meet her reasonable needs after

the divorce.   There was cited by the Master the case of              Teodorskt v. Teodorski.supra,

which is instructive that a relatively short marriage (six years) and the number of years

 (four and a half years) that APL has already been paid, may make it inequitable to

 require further payment of alimony.   The marriage in the case at bar was nine years and

 Husband had been paying APL since March 9, 2011.                   Wife also has steady employment

 with reasonable earnings, and the additional ability to add income through summer

 employment.    She has past experience in the denta! field that she can pursue with some

 more education.   The determination not to award alimony was proper.

        In view of all the foregoing, the court's determination does meet the standards

 for achieving economic justice for the parties.     It should be affirn;Ji1d.
                                                                                   //
                                                                    COURT·         ''/
                                               By,   "T'"l-..ir'"
                                                      I 1 :C           1 1.    /   I
                                                                              I'



 DATED: October 26, 2015                                              ~t
  pc: Melodie Protasio, Esquire, 36 West Fourth Street, Williamsport, PA 17701
      Martin R. Wilson, Esquire, 222 Market Street, Lewisburg, PA 17837
      Court




                                           7       YO